                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

LOCAL ACCESS, LLC,

        Plaintiff,

v.                                                              Case No: 6:17-cv-236-Orl-40TBS

PEERLESS NETWORK, INC.,

        Defendant.


                                                ORDER

        Pending before the Court are two outstanding discovery issues, argued at the

February 22, 2019 telephonic hearing. The first is Local Access, LLC’s objection to

Peerless Network, Inc.’s Notice of Mootness regarding Local Access and Blitz’s request

that Peerless amend its responses to the third set of interrogatories (Docs. 527, 528). The

interrogatories seek identification by Bates number of all documents received or created

by Peerless containing information designated by Local Access as Highly Confidential. It

appears from the arguments of counsel that Local Access already has (or may have)

responsive documents, but Peerless maintains that it cannot verify the Bates numbers of

the documents because Local Access has designated them Highly Confidential. 1

Considering that the documents contain information that was given to Peerless by its

lawyers in violation of the Protective Order (Doc. 44), this dilemma is understandable, but

problematic. Peerless and its lawyers have already acknowledged that an inappropriate

production was made. Sworn identification of exactly what was produced or used by




        1The Protective Order provides that Highly Confidential documents may be disclosed to outside
counsel and the parties’ retained experts but cannot be disclosed to the parties themselves (Doc. 44, § 14).
Peerless is available by either deposing the lawyers responsible for giving the documents

to Peerless (which the Court believes has occurred or will be completed this week) or by

Local Access waiving the designation for the limited purpose of verification of the

interrogatories by Peerless. Local Access must content itself with one of these options.

       The second issue is the Motion to Quash Local Access’s Subpoena to Kelley Drye

& Warren, LLP (Doc. 531). Local Access has filed its response (Doc. 535). Peerless and

Kelley Drye seek to quash the FED. R. CIV. P. 45 subpoena issued to Kelley Drye for: (1)

failing to give a reasonable time for compliance; (2) failing to give sufficient notice under

the Court’s Local Rules; and (3) for seeking what Peerless and Kelley Drye believe is

irrelevant information, beyond the proper scope of discovery. Local Access acknowledges

that “technically” the subpoena duces tecum was served just two days before the

scheduled deposition but contends that Kelley Drye had actual notice for much longer

and therefore, the notice is not unreasonable. To the extent more time is required, Local

Access asks to extend the discovery deadline until March 1 to complete this discovery. As

for relevancy, it argues that the subpoena is narrowly tailored to address issues of Kelley

Drye’s intent or reckless disregard of the Protective Order in delivering to Peerless the

Highly Confidential documents that are the subject of the sanctions motions.

        Rule 45 requires that a subpoena be quashed if it fails to allow a reasonable time

to comply. See Rule 45(c)(3)(A)(i), FED. R. CIV. P. The rule does not define the exact

amount of time deemed reasonable. The Court’s Local Rules provides that a party

desiring to take the deposition of any person on oral examination shall give at least

fourteen days notice in writing to every other party to the action and to the deponent (if

the deponent is not a party). See Local Rule 3.02. But, “[t]he Court may suspend

application and enforcement of these rules, in whole or in part, in the interests of justice in



                                             -2-
individual cases by written order.” Local Rule 1.01(c). In short, the Court has significant

discretion in determining whether this subpoena should be quashed on the ground of

untimeliness.

       In normal circumstances, the failure to give fourteen days notice justifies quashing

a subpoena. But nothing is normal about the present circumstances. Considering that the

discovery is sought in the context of a motion to disqualify Kelley Drye the firm is, for

these purposes, not just a witness but an interested adverse party. And, there is no

surprise here, as Kelley Drye acknowledges that the request for its deposition “has been

known since the inception” of the sanctions motions (Doc. 531 at 3). The Court would

think, given the torturous history of this controversy that it would be in the best interest of

the firm to get the deposition over with as soon as possible. Regardless, given the

upcoming evidentiary hearing, the recent rulings on the privilege issue, and the actual

notice given to Kelley Drye, the Court finds it reasonable to schedule the deposition on

shorter notice. The motion to quash on the grounds of untimeliness is therefore, DENIED.

       The Court agrees with Peerless and Kelley Drye that the 23 topics upon which

Local Access seeks discovery include matters that are not relevant to the limited issues at

hand. As explained in the sealed Order on privilege issues (Doc. 523), the firm’s

communications with Peerless employees which occurred prior to April 12, 2018

regarding the December 21, 2017 and January 30, 2018 productions are relevant.

Discovery into how the firm runs its IT department is not. To the extent the subpoena

seeks such information, it is QUASHED. This means paragraphs 1, 3-6, 9-10, and 15 of

Exhibit “A” to the subpoena are quashed and paragraphs 14, 17-19 are limited to the

December 21, 2017 and January 30, 2018 productions. The documents requested are




                                              -3-
within the scope of these issues and should be produced, to the extent they exist and to

the extent they relate to the relevant time period of prior to April 12, 2018.

        In the interests of time, Local Access may take the 30(b)(6) deposition of the firm

by March 9, 2019, limited solely to the issues of the firm’s disclosure to Peerless. 2 Any

further rulings on relevancy must await appropriate objection to specific questions asked.

The relevant documents, to the extent they have not already been produced and

identified, should be produced forthwith.

        This Order does not modify the Court’s rulings in the Sealed Orders (Docs. 523

and 542).

        DONE and ORDERED in Orlando, Florida on February 27, 2019.




Copies furnished to Counsel of Record




        2 The discovery deadline for this deposition is extended to March 9, 2019 in recognition of the

current deposition schedule and because Kelley Drye may need additional time to prepare its
representative(s).



                                                    -4-
